DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rayner [US 2014/0002239]
Claim 1.  A bag (the bag/luggage 100, 200, 300, see Figs. 1-3), comprising: a power source  integrated into the bag for providing power to an electronic device (the rechargeable battery provide electric power to the external device such as cellular phone, laptop computer, tablet or monitoring device via USB, see para [0033, 0109, 0110]);
a device monitor module to monitor a state of the electronic device (the location and status monitoring devices includes sensors for monitoring location and status of at least one personal effect such as luggage/bag, see Figs. 1-3, para [0033, 0034, 0038, 0040-0043]; and
a haptic feedback generator to provide a haptic signal to a holder of the bag in response to a signal from the device monitor module regarding the state of the electronic device (the haptic/tactile signals are another type of signal output that can be created by the 

Claim 2.  The bag of claim 1, where the bag is one of, a backpack, a purse, a messenger bag, and a briefcase (the bags, backpacks, luggage, messenger bags, purses, see Figs. 1-3, para [0005]).

Claim 3.  The bag of claim 1, where the haptic feedback generator resides in one of a strap and a handle of the bag (the handle/strap 110 or 310, see Figs. 1-3).

Claim 4.  The bag of claim 1, where the haptic feedback generator is one of multiple haptic feedback generators (the haptic/tactile signals include vibrations and direct 

Claim 5.  The bag of claim 1, comprising at least one of a light source, a display, and an audio source to provide information regarding the state of the electronic device (the visual, audible, light colors and/or light patters alarms, see Figs. 1, 2, para [0038, 0047, 0056]).  

Claim 6.  The bag of claim 1, where the state of the electronic device relates to one of a battery charge level of the electronic device (the monitoring status includes rechargeable battery level, see para [0060, 0109]), an incoming message received by the electronic device (the incoming/receiving electronic notification messages or SMS text message, see abstract, para [0006, 0120]), and an incoming call being received from the electronic device (the cellular or smart phone receive the incoming voice call, see para [0120]).

Claim 7.  The bag of claim 1, comprising a control module to communicate with a device module on the electronic device that allows a user of the electronic device to designate a state of the electronic device for which haptic signals are provided to the holder of the bag, and to configure a nature of the haptic signal provided to the holder of the bag (the user may additionally wish to link or associate multiple location and status monitoring devices to each other.  In such scenarios, the user may designate one location and status monitoring device to be a dominant device that communicates to the controlling 

Claim 8.  The bag of claim 1, where the electronic device and the device monitor module communicate via one of Bluetooth, Wi-Fi, Wi-Fi Direct, near field communication, radio frequency identification, ZigBee, Z-wave, and a wired connection between the electronic device and the power source (the cellular, Bluetooth, IEEE 802.11 Wi-Fi, wireless USB, ZigBee, Z-wave, see para [0045, 0065]).

Claim 9.  The bag of claim 1, where the electronic device is one of a mobile telephone, a smartwatch, a tablet computer, and a laptop computer (the cellular or smartphone, laptop computer and tablet, see para [0033, 0037]).

Claim 10.  A backpack, comprising: a power source integrated into the backpack; a cable to couple an electronic device to the power source; a shoulder strap containing a haptic feedback generator; and a device monitor module to receive information from the electronic device, and to convey that information to a wearer of the backpack via the 

Claim 11.  The backpack of claim 10, where the information relates to one of a state of the electronic device and a message incoming to the mobile device (as cited in respect to claim 7 above)

Claim 13.  A bag, comprising: a cable for providing power to an electronic device stored within a subsection of the bag; a chamber for a power source, the chamber comprising an electric coupling for providing power from the power source to the electronic device via the cable; a device monitor module to monitor a state of the electronic device; and
a haptic feedback generator to provide a haptic signal to a holder of the bag in response to a signal received from the device monitor module regarding the state of the electronic device (as cited in respect to claim 1 above, and including chamber and subsection of the bag for storing cellular, smartphone, items, objects and/or things, see Fig. 1-3).

Claim 14.  The bag of claim 13, comprising a power cord for providing power from an external power source to the electronic device via the cable (the cellular or smartphone, laptop computer and tablet inside back/luggage is electronically connected to another power source such as the household receptacle or vehicle cigarette lighter via USB power interface, cable or wire, see para [0109]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rayner [US 2014/0002239] in view of Gronewoller et al [US 2016/0173160]
Claim 12.  Rayner fails to disclose a pair of retractable headphones to convey audio from the electronic device to a user of the backpack.  However, Rayner discloses the bag/package for storing the cellular or smartphone, laptop computer and tablet, see para [0033, 0037]).
The strap /cord/belt/chain implementation may include a winch handle for attachment to the spindle or drum to permit manual retraction by turning the spindle/drum via the winch handle. In another implementation a strap /cord/belt/chain may include a manual winch (see para [0108]).
Gronewoller et al suggests that the electronic protective device case for cellular or smartphone, mobile communication devices, portable computer, tablet comprising a tractable headphone case in a backpack, see Figs. 1-5, para [0051).  Therefore, it would have been obvious to one skill in the art before the effect filed date of the invention to implement the retractable headphone case in a backpack of Gronewoller et al for the retracting cord of Rayner in order to provide easily and convenience to a user accessing to the headphone and to prevent of loose or lost the headphone, since all the cellular or smartphone, laptop computer and tablet are built with an outlet connector for connecting to a headphone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salwan discloses the air-cushioned bag for safely and securely transporting objects is comprised of a housing to store objects, an electric pump, a pressure sensor and an electrical power source. The housing walls are filled with air to different pre-determined pressure values depending on the types of objects to provide safe transportation. The bag also has an electronic controller, a unique electronic ID, an electronic lock, a remote control, an explosive sensor and a GPS device.  The bag can be remotely tracked during transportation with the remote control or a computer equipped with a GPS tracking system.	[US 8,319,630]
Reh et al discloses the luggage article is provided. The luggage article includes a shell, an electronic processing module integrated with the shell, and an electronic display 
Shiekh discloses the smart luggage system includes a smart luggage assembly having a case assembly with a first stowage compartment and a second stowage compartment. First and second lock assemblies retain first and second stowage compartments in a closed and locked orientation, respectively. A transport assembly is mounted to the case assembly to facilitate movement thereof. A smart handle assembly is also mounted to a case assembly. The smart handle assembly includes a controller having a wireless communication interface, and further includes a power supply. A smart luggage system also includes a smart luggage mobile interface which is operative on a mobile device, and is communicative with a controller of a smart handle assembly via a wireless communication interface.		[US 9,770,084]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/28/2022